DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "33" and "331" have both been used to designate the air bag bodies. In Fig 1, “33” and “331” appear to be pointing to an air bag body when “33” should be pointing to the entire softness adjusting member (page 9 lines 1-6). Reference characters “18” and “181” have both been used to designate the steel sheets. In Fig 1 and Fig 3, “18” and “181” appear to be pointing to the steel sheets when “18” should be pointing to the steel sheet assemblies (page 7 lines 17-24). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the middle portion" in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this will be interpreted as a middle portion of the lumbar belt body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 100495750 B1) in view of Wang (US 20090118655 A1). 
Regarding claim 1, a lumbar support belt (spinal brace [see Fig 1] for patients with lumbar and thoracic injuries [Abstract] creates a chest lumbar traction therapy device [page 2 paragraph 5], a belt can be defined as a strip of material worn around the waist [https://www.lexico.com/en/definition/belt] so the chest lumbar traction therapy 
    PNG
    media_image1.png
    318
    548
    media_image1.png
    Greyscale
[https://www.lexico.com/en/definition/belt] so the waist guard 14 component that must 
Lee does not disclose a lumbar belt unit having two fixing portions wherein the lumbar belt body has flexibility and the two fixing portions are respectively disposed at two opposite ends of the lumbar belt body. 
Wang teaches an analogous lumbar support (paragraph 0023, Fig 2) wherein an analogous lumbar belt unit 100 (back brace 100, a unit can be defined as a single thing [https://www.dictionary.com/browse/unit] so the single back brace 100 for the lumbar [paragraph 0023] comprised of two belt bodies [paragraph 0016-0017] can be 
Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumbar belt body as disclosed by Lee to have flexibility and to include two fixing portions respectively disposed at two opposite ends of the lumbar belt body as taught by Wang in order to have provided an improved lumbar support belt that provides the user with enough freedom of movement to perform daily activities and to provide detachably connectable means to enclose the lumbar support around the user (Wang paragraph 0017) that are cost effective.
Regarding claim 2, Lee in view of Wang discloses the invention of claim 1 above.
As combined, Lee further discloses, wherein each of the elastic supporting units 11L,11R further includes a plurality of springs 24 and a plurality of softness adjusting members 23 (pressure adjusting device support 23 controls the amount of pressure on the spring so it controls how much the spring is compressed thereby controlling the softness of the lumbar support in the vertical axis so it can be considered a softness adjusting member [page 2 paragraph 11-page 3 paragraph 1], Fig 1, Fig 2); wherein in  
Regarding claim 7, Lee as modified by Wang discloses the invention as applied to claim 1 above.

Wang further teaches an analogous lumbar belt body 11,21 that is divided into a left-half section 11 (first belt body 11, the first belt body will be located on the left side of the user’s waist when worn so it will be considered to be a left-half section, Fig 2) and a right-half section 21 (second belt body 21, the second belt body will be located on the right side of the user’s waist when worn so it will be considered to be a right-half section, Fig 2), the left-half section 11 and the right-half section 21 are respectively provided with a plurality of first fastening portions 314 and a plurality of second fastening portions 414 (first insertion holes 314, second insertion holes 414, a fastener can be defined as any of various devices for holding together two objects [https://www.dictionary.com/browse/fastener] so the insertion holes that are used to pull the left and right-half sections together when they are threaded with two pull cords [paragraphs 0019-0020, 0026] can be considered to be fastening portions, Fig 1), and the first fastening portions 314 and the second fastening portions 414 are capable of being selectively engaged with each other such that the length of the lumbar belt body can be elastically adjusted (pull cords 50 are inserted through first and second insertion holes [paragraph 0020] so they are capable of being selectively engaged through the cords and when the brace is wrapped around a user and the cords are pulled the length 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumbar belt body as disclosed by Lee as modified by Wang to be divided into a left-half section and a right-half section, the left-half section and the right-half section are respectively provided with a plurality of first fastening portions and a plurality of second fastening portions, and the first fastening portions and the second fastening portions are capable of being selectively engaged with each other such that the length of the lumbar belt body can be elastically adjusted as taught by Wang in order to provide the user with convenient means to adjust the tightness of the lumbar support without much effort or strength (Wang paragraph 0025, paragraph 0004).
Only for the rejection of claim 8 use the rejection of claim 1 below.
Regarding claim 1, a lumbar support belt (spinal brace [see Fig 1] for patients with lumbar and thoracic injuries [Abstract] creates a chest lumbar traction therapy device [page 2 paragraph 5], a belt can be defined as a strip of material worn around the waist [https://www.lexico.com/en/definition/belt] so the chest lumbar traction therapy device that includes a waist guard 14, auxiliary belt 15 [page 2 paragraph 10] and belt 71 [page 3 paragraph 9] is a lumbar support belt), comprising: a lumbar belt unit 14,15,71,61 (auxiliary belt 15, waist guard 14, belt 71, belt pressing stand 61, a unit can be defined as any group of things regarded as an entity 
Lee does not disclose a lumbar belt unit having two fixing portions; wherein the two fixing portions are respectively disposed at two opposite ends of the lumbar belt body. 
Wang teaches an analogous lumbar support (paragraph 0023, Fig 2) wherein an analogous lumbar belt unit 100 (back brace 100, a unit can be defined as a single thing [https://www.dictionary.com/browse/unit] so the single back brace 100 for the lumbar [paragraph 0023] comprised of two belt bodies [paragraph 0016-0017] can be considered to be a lumbar belt unit) has two fixing portions 13,24 (first connector 13, coupler 24, paragraphs 0016-0017, Figs 1-2); wherein the two fixing portions 13,24 are respectively disposed at two opposite ends of the lumbar belt body (Fig 1) providing a detachably connectable means to enclose the lumbar support around a user (paragraph 0017) that is cost effective. 
Therefore, it would have it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumbar belt body as disclosed by Lee to include two fixing portions respectively disposed at two opposite ends of the lumbar belt body as taught by Wang in order provide detachably connectable means to enclose the lumbar support around the user (Wang paragraph 0017) that is cost effective.
Regarding claim 8, Lee in view of Wang discloses the invention of claim 1 above.
.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 100495750 B1) in view of Wang (US 20090118655 A1) in further view of Grim (US 4993409 A). 
Regarding claim 3, Lee as modified by Wang discloses the invention as applied to claim 2 above. 
Lee as modified by Wang does not disclose wherein each of the softness adjusting members include an airbag body, and the softness adjusting members are connected to an air pump.
Grim teaches an analogous lumbar support (Fig 1) wherein analogous softness adjusting members 12,16 (pad 12, air bladder 16, as the air bladder is inflated it presses the pad with gel-like material against the lower back [Col 2 lines 50-57] and the amount of inflation also affects the softness of the support so the pad and air bladder will be considered to be softness adjusting members) include an airbag body 16 and the analogous softness adjusting members 12,16 are connected to an air pump 30 (Col 2 line 65-Col 3 line 8, Fig 3) providing easily accessible and easy to use means to control the softness of the lumbar support with a free and prevalent inflation source, air.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the softness adjusting members as disclosed by Lee as modified by Wang to include an airbag body and to 
Regarding claim 5, Lee as modified by Wang discloses the invention as applied to claim 1 above. 
Lee as modified by Wang does not disclose wherein the lumbar belt unit further includes at least an airbag disposed in the lumbar belt body or disposed outside of the lumbar belt body, the airbag extends along a length direction of the lumbar belt body, and the airbag is capable of being inflated or deflated such that the tightness of the lumbar belt unit can be adjusted. 
Grim further teaches an analogous lumbar support (Fig 1) wherein the analogous lumbar belt unit 10 (back support 10, a belt can be defined as a strip of material worn around the waist [https://www.lexico.com/en/definition/belt] and a unit can be defined as a single thing [https://www.dictionary.com/browse/unit] so the single back support 10 that engages the lower back and waist as a result can be considered a lumbar belt unit [Col 2 lines 48-54], Fig 1, Fig 2) further includes at least an airbag 16 (air bladder 16) disposed in the analogous lumbar belt body 68 (third section 68, a body can be defined as a central part [https://www.merriam-webster.com/dictionary/body] so the third section of the lumbar belt unit located centrally can be considered to be a lumbar belt body [Col 3 lines 53-55], Fig 3) disposed inside the lumbar belt body 68 (Col 3 lines 53-59, Fig 7), the airbag 16 extends along a length direction (length direction will be construed as the x-axis, Fig 3) of the analogous lumbar belt body 68, and the airbag 16 is capable of being inflated or deflated such that the tightness of the lumbar belt unit can be adjusted 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumbar belt body as disclosed by Lee as modified by Wang to include an airbag disposed inside the lumbar belt body with the airbag extending along a length direction of the lumbar belt body, and the airbag is capable of being inflated or deflated such that the tightness of the lumbar belt unit can be adjusted as taught by Grim in order to allow the user to adjust the pressure exerted by the lumbar support by adjusting the air inflation (Grim Col 2 lines 1-5).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 100495750 B1) in view of Wang (US 20090118655 A1) in further view of Walz (DE 19607718 A1).
Regarding claim 4, Lee as modified by Wang discloses the invention as applied to claim 2 above. Lee discloses wherein each of the springs 24 and corresponding softness adjusting member 23 are sleeved by a sleeve 21 (compression pump body 21, a sleeve can be defined as a tubular part designed to fit over another part [https://www.merriam-webster.com/dictionary/sleeve] so the tube like compression pump body that encompasses the spring 24 and softness adjusting member 23 can be considered a sleeve [Page 2 paragraph 11–page 3 paragraph 1], Fig 2) and each of the 
Lee as modified by Wang does not disclose a retractable sleeve.
Walz teaches an analogous lumbar support (Fig 1, page 2 paragraph 3) wherein an analogous sleeve 15 is retractable (strain relief member 15 is comprised of telescopic tubes 16&17 and guide sleeve 18 between tubes 16&17, telescopic tubes are retractable because different pieces can expand inside one another [https://alcobrametals.com/telescopic-tubing/#:~:text=Telescopic%20tubes%20are%20perfect%20for,or%20expand%20inside%20one%20another.&text=In%20addition%20to%20the%20tubing,stainless%20steel%20locking%20button%20inserts.] and a sleeve can be defined as a tubular part designed to fit over another part [https://www.merriam-webster.com/dictionary/sleeve] so the strain relief member with tubes that encompass the spring and threaded bolt can be considered a retractable sleeve [page 2 paragraph 6-7], Fig 3) providing a sleeve that can be retracted to expose some of the components inside for inspection in case of a mechanical issue. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the sleeve as disclosed by Lee as modified by Wang with a retractable sleeve as taught by Walz in order to provide a sleeve that can be retracted to expose some of the components inside for inspection in case of a mechanical issue. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 100495750 B1) in view of Wang (US 20090118655 A1) in further view of Safko et al. hereinafter Safko (US 20160045355 A1).
Regarding claim 6, Lee as modified by Wang discloses the invention of claim 1 above.
Lee as modified by Wang does not disclose wherein the lumbar belt unit further includes a support belt body disposed on the lumbar belt body, the support belt body is exposed outside the lumbar belt body, and the support belt body extends along a length direction of the lumbar belt body. 
Safko teaches an analogous lumbar support (Fig 1) wherein an analogous lumbar belt unit 100 (lumbar-pelvic-hip support device 100, a belt can be defined as a material worn around the waist [https://www.lexico.com/en/definition/belt] and a unit can be defined as a single thing [https://www.dictionary.com/browse/unit] so the single support device 100 which is secured around a user’s waist [paragraph 0065] can be considered to be a lumbar belt unit, Fig 6) further includes a support belt body 34 (straps 34, a belt can be defined as a material worn around the waist [https://www.lexico.com/en/definition/belt] and straps 34 are disposed on the support device 100 which is secured around a user’s waist and provides additional support [paragraph 0069] so it can be considered a support belt body, Fig 6) disposed on an analogous lumbar belt body 2 (symmetric elastic body 2, the symmetric elastic body is a portion of the lumbar-pelvic –hip support device [paragraph 0065] that can be considered a belt so it is a lumbar belt body, Fig 1), the support belt body 34 is exposed outside the lumbar belt body 2 (paragraph 0069, Fig 1), and the support belt body 34 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumbar belt unit disclosed by Lee as modified by Wang to include a support belt body disposed on the lumbar belt body, the support belt body is exposed outside the lumbar belt body, and the support belt body extends along a length direction of the lumbar belt body as taught by Safko in order to provide a secondary support and tension to the user (Safko paragraph 0069). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 100495750 B1) in view of Wang (US 20090118655 A1) in further view of Parizot (FR 2897530 A1) in further view of Zours et al. hereinafter Zours (US 20050228325 A1) in further view of Shelden (US 0507172 A) and Schutze et al. hereinafter Schutze (US 20190091054 A1).
Regarding claim 9, Lee as modified by Wang discloses the invention of claim 1 above.
Lee as modified by Wang does not disclose wherein the lumbar belt unit further includes two steel sheet assemblies and two chain belt bodies, the two steel sheet assemblies are respectively located between the two opposite ends and the middle portion of the lumbar belt body, and the two chain belt bodies are also respectively located between the two opposite ends and the middle portion of the lumbar belt body; wherein each of the steel sheet assemblies includes a plurality of steel sheets, the steel 
Parizot teaches an analogous lumbar support (page 1 lines 15-23) wherein an analogous lumbar belt unit (page 2 lines 46-48, Fig 1) further includes two sheet assemblies 4&5 (ribs 4&5, one pair of 4&5 to the left of the axis of symmetry S and one pair on the right, a sheet can be defined as a large, thin, flat usually rectangular piece of something [https://dictionary.cambridge.org/us/dictionary/english/sheet] and an assembly can be defined as a group of parts that are connected and form one unit [https://www.macmillandictionary.com/us/dictionary/american/assembly] so the relatively large, thin, flat and rectangular ribs [Fig 1] that are connected through the rear part 1 [page 3 lines 91-106, Fig 1] to form the lumbar belt unit can be construed as sheet assemblies) and two belt bodies 12a,12b (compression bands 12a,12b, a belt can be defined as a material worn around the waist [https://www.lexico.com/en/definition/belt] so the compression bands which extend from the lumbar around to the abdominal muscles [page 4 lines 151-154] can be considered to be belt bodies) the two sheet assemblies 4&5 are respectively located between the two opposite ends (end of side part 2b located to the left of 9b and end of side part 2a located to the right of 9a, Fig 1) and the middle portion S (axis of symmetry S) of the analogous lumbar belt body 1,2a,2b (rear part 1, side parts 2a&2b, a belt can be defined as a material worn around the waist [https://www.lexico.com/en/definition/belt] and a body can be defined as a 


Lee as modified by Wang and Parizot does not disclose the two sheet assemblies and plurality of sheets made of steel.
Zours teaches an analogous lumbar support (paragraph 0017, Fig 2) wherein an analogous sheet assembly 5,5 (support rods 5, a sheet can be defined as a surface in which it is possible to pass from any one point of it to any other without leaving the surface [https://www.merriam-webster.com/dictionary/sheet] and an assembly can be defined as a group of parts that are connected and form one unit [https://www.macmillandictionary.com/us/dictionary/american/assembly] so the continuous rods that are connected through the clasps to form the support [paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheet assemblies and plurality of sheets disclosed by Lee as modified by Wang and Parizot to be made of steel as taught by Zours in order to provide great stiffness at low weight and small external dimensions (Zours paragraph 0016).
Lee as modified by Wang, Parizot and Zours does not disclose wherein each of the steel sheet assemblies further includes two steel strips respectively connected to upper ends and lower ends of the steel sheets.
Shelden teaches an analogous lumbar support (corset, the corset supports the spine [page 1 lines 8-10] and includes a back pad for the lower end of the spine [page 1 lines 87-90], which is part of the lumbar region [https://en.wikipedia.org/wiki/Lumbar], so it provides support to the lumbar, Fig 1) wherein the analogous steel sheet assembly C,C,B,B’ (steel uprights C, lower steel body band B, upper steel body band B’, a sheet can be defined as a large, thin, flat usually rectangular piece of something [https://dictionary.cambridge.org/us/dictionary/english/sheet] and an assembly can be defined as a group of parts that are connected and form one unit [https://www.macmillandictionary.com/us/dictionary/american/assembly] so the large, thin, flat and rectangular steel uprights and body bands that are connected to form the corset skeleton [page 1 lines 56-64] can be considered to be sheet assemblies, Fig 2) further includes two steel strips B,B’ (lower steel body band B, upper steel body band 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the steel sheet assemblies disclosed by Lee as modified by Wang, Parizot and Zours to further include two steel strips respectively connected to upper ends and lower ends of the steel sheets as taught by Shelden in order to provide means to connect the steel sheets (Shelden page 1 lines 60-64) and additional support to relieve load on the spine (Shelden page 2 lines 50-59).
Lee as modified by Wang, Parizot, Zours and Shelden does not disclose two chain belt bodies.
Schutze teaches an analogous limb supporting device (orthoses, paragraph 0001, Fig 19) wherein an analogous belt body 10 (link chain 10, a belt can be defined as any transverse band, strip or stripe [https://www.dictionary.com/browse/belt] so the link chains that form a support band [0007] that can extend transversely can be considered a belt, Fig 3, Fig 19) is a chain belt body (link chain 10, Fig 3) providing flexibility and mobility to follow the anatomical contour of the limb during movement (paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt bodies disclosed .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 100495750 B1) in view of Wang (US 20090118655 A1) in further view of Parizot (FR 2897530 A1) in further view of Zours (US 20050228325 A1) in further view of Shelden (US 0507172 A) in further view of Schutze (US 20190091054 A1) and Grim (US 4993409 A).
Regarding claim 10, Lee as modified by Wang discloses the invention of claim 1 above.
As combined, Lee further discloses wherein each of the elastic supporting units 11L,11R further includes a plurality of springs 24 and a plurality of softness adjusting members 23 (pressure adjusting device support 23 controls the amount of pressure on the spring so it controls how much the spring is compressed thereby controlling the softness of the lumbar support in the vertical axis so it can be considered a softness adjusting member [page 2 paragraph 11-page 3 paragraph 1], Fig 1, Fig 2); wherein in each of the elastic supporting units 11L,11R, the springs are disposed on the corresponding mounting portion 14A,14B of the lumbar belt unit 14,15 (spring 24 is housed in the compression pump body 21 of the compression pump 11 so it is disposed on the mounting portion through the compression pump which is fixed to the mounting portion [page 2 paragraph 10-page 3 paragraph 1], Fig 1, Fig 2), and the supporting member 12,81,82 (upper support 12, upper support barrel 81, armpit hangar 82) is connected to upper ends (end that comes into contact with the compression rubber 25,  
Lee as modified by Lee and Wang does not disclose wherein each of the softness adjusting members includes an airbag body; wherein the lumbar belt unit further includes two steel sheet assemblies and two chain belt bodies, the two steel sheet assemblies are respectively located between the two opposite ends and the middle portion of the lumbar belt body, and the two chain belt bodies are also respectively located between the two opposite ends and the middle portion of the lumbar belt body; wherein each of the steel sheet assemblies includes a plurality of steel sheets, the steel sheets are spaced apart from each other, and the steel sheets are configured to erect the lumbar belt body; wherein each of the steel sheet assemblies further includes two steel strips respectively connected to upper ends and lower ends of the steel sheets; wherein the two chain belt bodies are fixed on the 
Parizot teaches an analogous lumbar support (page 1 lines 15-23) wherein an analogous lumbar belt unit (page 2 lines 46-48, Fig 1) further includes two sheet assemblies 4&5 (ribs 4&5, one pair of 4&5 to the left of the axis of symmetry S and one pair on the right, a sheet can be defined as a large, thin, flat usually rectangular piece of something [https://dictionary.cambridge.org/us/dictionary/english/sheet] and an assembly can be defined as a group of parts that are connected and form one unit [https://www.macmillandictionary.com/us/dictionary/american/assembly] so the relatively large, thin, flat and rectangular ribs [Fig 1] that are connected through the rear part 1 [page 3 lines 91-106, Fig 1] to form the lumbar belt unit can be construed as sheet assemblies) and two belt bodies 12a,12b (compression bands 12a,12b, a belt can be defined as a material worn around the waist [https://www.lexico.com/en/definition/belt] so the compression bands which extend from the lumbar around to the abdominal muscles [page 4 lines 151-154] can be considered to be belt bodies) the two sheet assemblies 4&5 are respectively located between the two opposite ends (end of side part 2b located to the left of 9b and end of side part 2a located to the right of 9a, Fig 1) and the middle portion S (axis of symmetry S) of the analogous lumbar belt body 1,2a,2b (rear part 1, side parts 2a&2b, a belt can be defined as a material worn around the waist [https://www.lexico.com/en/definition/belt] and a body can be defined as a main part [https://www.merriam-webster.com/dictionary/body] so the main components of the device, posterior piece 1 placed in the lumbar region and side pieces 2a,2b positioned around the abdomen that together wrap around the waist and provide 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lumbar belt unit disclosed by Lee as modified by Wang to include two sheet assemblies and two belt bodies, the two sheet assemblies are respectively located between the two opposite 
Lee as modified by Wang and Parizot does not disclose the two sheet assemblies and plurality of sheets made of steel.
Zours teaches an analogous lumbar support (paragraph 0017, Fig 2) wherein an analogous sheet assembly 5,5 (support rods 5, a sheet can be defined as a surface in which it is possible to pass from any one point of it to any other without leaving the surface [https://www.merriam-webster.com/dictionary/sheet] and an assembly can be defined as a group of parts that are connected and form one unit [https://www.macmillandictionary.com/us/dictionary/american/assembly] so the continuous rods that are connected through the clasps to form the support [paragraph 0025] can be considered sheet assemblies, paragraph 0025, Fig 2) and plurality of analogous sheets 5 (paragraph 0025) are made of steel (paragraph 0025) providing great stiffness at low weight and small external dimensions (paragraph 0016). 


Lee as modified by Wang, Parizot and Zours does not disclose wherein each of the steel sheet assemblies further includes two steel strips respectively connected to upper ends and lower ends of the steel sheets.
Shelden teaches an analogous lumbar support (corset, the corset supports the spine [page 1 lines 8-10] and includes a back pad for the lower end of the spine [page 1 lines 87-90], which is part of the lumbar region [https://en.wikipedia.org/wiki/Lumbar], so it provides support to the lumbar, Fig 1) wherein the analogous steel sheet assembly C,C,B,B’ (steel uprights C, lower steel body band B, upper steel body band B’, a sheet can be defined as a large, thin, flat usually rectangular piece of something [https://dictionary.cambridge.org/us/dictionary/english/sheet] and an assembly can be defined as a group of parts that are connected and form one unit [https://www.macmillandictionary.com/us/dictionary/american/assembly] so the large, thin, flat and rectangular steel uprights and body bands that are connected to form the corset skeleton [page 1 lines 56-64] can be considered to be sheet assemblies, Fig 2) further includes two steel strips B,B’ (lower steel body band B, upper steel body band B’, a strip can be defined as a long narrow piece of material [https://www.merriam-webster.com/dictionary/strip] so the long and narrow body bands can be considered to be strips, Fig 2) respectively connected to upper ends and lower ends of the analogous 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the steel sheet assemblies disclosed by Lee as modified by Wang, Parizot and Zours to further include two steel strips respectively connected to upper ends and lower ends of the steel sheets as taught by Shelden in order to provide means to connect the steel sheets (Shelden page 1 lines 60-64) and additional support to relieve load on the spine (Shelden page 2 lines 50-59).
Lee as modified by Wang, Parizot, Zours and Shelden does not disclose two chain belt bodies.
Schutze teaches an analogous limb supporting device (orthoses, paragraph 0001, Fig 19) wherein an analogous belt body 10 (link chain 10, a belt can be defined as any transverse band, strip or stripe [https://www.dictionary.com/browse/belt] so the link chains that form a support band [0007] that can extend transversely can be considered a belt, Fig 3, Fig 19) is a chain belt body (link chain 10, Fig 3) providing flexibility and mobility to follow the anatomical contour of the limb during movement (paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the belt bodies disclosed by Lee as modified by Wang and Parizot to be chain belt bodies as taught by Schutze in 
Lee as modified by Wang, Parizot, Zours, Shelden and Schutze does not disclose wherein each of the softness adjusting members includes an airbag body and the airbag bodies respectively abut against the steel sheets.
Grim teaches an analogous lumbar support (Fig 1) wherein analogous softness adjusting members 12,16 (pad 12, air bladder 16, as the air bladder is inflated it presses the pad with gel-like material against the lower back [Col 2 lines 50-57] and the amount of inflation also affects the softness of the support so the pad and air bladder will be considered to be softness adjusting members) include an airbag body 16 and the airbag body 16 respectively abuts against the sheets 76 (Col 4 lines 17-24, Fig 7) providing easy to use means to control the softness of the lumbar support with a free and prevalent inflation source, air, and providing support to the air bag body in firm engagement against the lower back (Col 3 lines 39-50, 60-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the softness adjusting members and steel sheets as disclosed by Lee as modified by Wang, Parizot, Zours and Shelden to include an airbag body and to have the airbag bodies respectively abut against the steel sheets as taught by Grim in order to provide easy to use means to control the softness of the lumbar support with a free and prevalent inflation source, air, and to provide support to the air bag bodies in firm engagement against the lower back (Grim Col 3 lines 39-50, 60-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE S LEE whose telephone number is (571)272-7361.  The examiner can normally be reached on M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786